AO 245B (R_ev. 02/08/2(}19) Judgment in a Criminal Petty Case {Modifled) n . Page. 1 of 1

zr“',_`n

UNITED STATES' DISTRICT COURT _
'- soUTHERN DISTRICT oF CALIFORNIA _ _ __

_ United states ofAm@I-ica ' ' ' JUI)GMENT IN A CRIMINAL CASE`

     

    

_ V_ - {For Offenses Committed On or After November 1, 1987)
Guadalupe Yaquelin Castillo-Balderas Case Num et

--Chee:ks_ F-!§_ED

 

 

 

 

Benjamin.l.
Defer:dan!’sAtt may
_ _ _ 7 - P”AR 0 8 2013
REGISTRATION NO. 83745298 _ _ cLERK U S
. ' - , . n .
_ _THE DEFENDANT _ _ _ - _ §§umsk~asal§$%'€ §§_?F°@lla `
|Xl pleaded guilty to count(S) 1 0f COmplEllIl'f .. . - £}EPUTV '

\:l Was found guilty to count(s)
after a plea of not guilty. 1
Accordingly, the defendant is adjudged guilty of such count(s) which involve the following offense(S):

 

.Title & Section l Nature of Offense ' ' ' Count Number§s[
8:1325 _ ' ILLEGAL ENTRY (Misdemeanor) 1

E The defendant has been found not guilty on count(s) . - . . -
|:l Count(s) dismissed on the motion of the United State`s.

 

 

IMPRISONMENT
The defendant` ls hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: . § <g/

l:| TIME SERVED

 

days ll

Assessment'. $l() WAIVED l Fine: WAIVED

H Court recommends USMS _ICE or DI-IS o_r other arresting agency return all property and all documents 1n
the defendant’ s possession at the time of arrest upon their deportation or removal.- _

fl Court recommends defendant be deported/removed With relative, . charged` in case

 

 

IT_IS ORDERED that the defendant shall notify the United `States Attorney for this district Within 30 days `

. of any change of name, residence, or mailing address until all fines, restitution, costs and special assessments `
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

` United States _Attorney of any material change in the defendant' s economic circumstances

' Thursday, March 7, 2019
Date of lmposition of Sentence

§§1/

U§Y;)RAS§FLE STANLEMOONE
ED TES MAGISTRATE JUDGE.

Clerl<’s Off`lce Copy " - ` . -` ` f 3:19-mj-2_1169 _

 

 

Received

